Citation Nr: 1500826	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-11 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 50 percent disabling for major depressive disorder, anxiety disorder not otherwise specified, eating disorder not otherwise specified, posttraumatic stress disorder (PTSD) and alcohol use disorder, beginning from July 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2008 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In September 2013, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The RO considered the issue of entitlement to TDIU.  See February 2013 supplemental statement of the case.  The issue has been listed on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful consideration, the Board finds that the claim for an increased initial evaluation for the Veteran's psychological disorders must be remanded for further development and adjudication.

The Veteran underwent a VA mental disorders examination in September 2012 to determine the severity of her psychological service connected disabilities.  The medical examination shows that the Veteran did not have a history of having any psychiatric hospitalizations.  The examiner also noted that the Veteran's medical records showed a history of heavy alcohol consumption, but that she recently showed a decrease in the frequency and amount of her alcohol consumption.  In April 2014, the Veteran spent twelve days at an inpatient psychiatry unit, followed by eight weeks of treatment at the VA's substance abuse clinic in Salt Lake City, Utah.  Upon the Veteran's discharge from her treatment program in June 2014, she was additionally diagnosed with posttraumatic stress disorder, alcohol dependence, alcohol abuse, and was deemed a danger to herself.  

A VA opinion was obtained in August 2014 in light of a claim filed by the Veteran in which she sought service connection for additional psychiatric disabilities.  The examiner determined that the Veteran's PTSD based on military sexual trauma was at least as likely not related to service, and that the Veteran's alcohol abuse disorder was at least as likely as not related to the Veteran's major depressive disorder, anxiety disorder not otherwise specified, eating disorder not otherwise specified, and PTSD.  The Veteran was service-connected for PTSD and alcohol abuse in an August 2014 rating decision.  Since the Veteran's service connected psychiatric disability has been expanded to include additional psychiatric disorders, and the Veteran's hospitalizations suggest a change in symptomatology since the September 2012 VA examination, a new examination is warranted.  38 C.F.R. §§ 3.326, 3.327; see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Outstanding VA treatment records should be obtained as well.  

The Board observes that the Veteran reported during her videoconference Board hearing in September 2013, that she is unable to work due to her psychological disabilities.   The Veteran also indicated that she was going through VA Vocational Rehabilitation.  Accordingly, the Board finds that a claim for a TDIU as due to her service-connected psychological disabilities has been raised.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the instant claim for increased rating.  However, the Board observes that further development is required prior to adjudicating the claim of entitlement to a TDIU.  The Board also notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  The Veteran's Vocational Rehabilitation file should be associated with the record as well.  
     
Accordingly, the case is REMANDED for the following action:

1. Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises her about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain VA treatment records dated from November 2012 to June 2014 and August 2014 to the present (including November 2014 hospitalization records).  

3.  Obtain the Veteran's VA Vocational Rehabilitation file. 

4.  Thereafter, schedule the Veteran for an appropriate examination regarding her claim for an increased rating for service-connected psychological disabilities.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.

a. The examiner is asked to assess the current overall impairment of the Veteran's major depressive disorder, anxiety disorder not otherwise specified, eating disorder, not otherwise specified, posttraumatic stress disorder and alcohol use disorder on her social and occupational functioning.  The examiner is asked to describe all symptoms caused by the Veteran's service-connected psychological disabilities and the impact on the Veteran's occupational and social functioning.

b. The examiner is asked to assess the Veteran's symptoms related to her eating disorder.  The examiner should note and discuss if the Veteran engages in: binge eating, self-induced vomiting, resistance to weight gain, whether or not the Veteran's symptoms cause incapacitation, and if the Veteran is at or below her expected minimum weight.

5.  Obtain an opinion on the impact of the Veteran's service connected psychiatric disabilities on her employability.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider her age or the impairment caused by her nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities, given her current skill set and educational background.  A complete rationale for all opinions expressed must be provided in the examination report.

6.  Thereafter, readjudicate the Veteran's claim.   If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



